United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1853
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Dennis Eugene Mentzos, II,              * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: March 5, 2008
                                Filed: March 10, 2008
                                 ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Dennis Mentzos appeals the district court’s1 denial of his Federal Rule of
Criminal Procedure 41(g) motion for the return of his seized property. See Fed. R.
Crim. R. 41(g) (person aggrieved by deprivation of property may move for return of
property and court “must receive evidence on any factual issue necessary to decide the
motion”). In light of the additional information provided by the parties to supplement
the appellate record, we affirm the district court’s judgment under 8th Cir. R. 47B.
See Stokors S.A. v. Morrison, 147 F.3d 759, 760 n.2 (8th Cir. 1998) (expanding

      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
record because it allows more complete understanding of events at issue); see also
United States v. Timley, 443 F.3d 615, 625 (8th Cir. 2006) (government, by way of
letter, authorized return of defendant’s property, obviating any need for hearing on
matter).
                        ______________________________




                                        -2-